         Case 3:18-cv-00885-SDD-SDJ           Document 45       06/25/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


TIMOTHY JONES
                                                                            CIVIL ACTION
VERSUS
                                                                          18-885-SDD-SDJ
PETER LOLLIS, MARCUS JONES,
AND KEVIN BENJAMIN


                                            RULING
        This matter is before the Court on the First Daubert Motion to Exclude Testimony

of     Lloyd        Grafton    or      in   the   Alternative     Limit    the   Testimony1

filed by the Defendants, Kevin Benjamin, Marcus Jones and Peter Lollis.             Plaintiff,

Timothy Jones (“Plaintiff”), has filed an Opposition,2 to which the Defendants filed a

Reply.3 For the following reasons, Defendants’ Motion4 shall be GRANTED in part and

DENIED in part.

        Plaintiff retained W. Lloyd Grafton (“Grafton”) to offer opinion testimony on the use

of force in this case. Grafton is a retired Assistant Professor of Criminal Justice with a

criminal justice education and varied experience in law enforcement and criminal justice.5

Whether the Defendants subjected Plaintiff Timothy Jones to an excessive use of force

is a question of fact to be determined by the jury. What constitutes unconstitutional force

in a prison setting is a matter of law. An expert may be qualified by skill, education or




1
  Rec. Doc. 32
2
  Rec. Doc. 34.
3
  Rec. Doc. 38.
4
  Rec. Doc. 33.
5
  Rec. Doc. 32-3.
                                    Document Number: 60883                                  1
         Case 3:18-cv-00885-SDD-SDJ                Document 45        06/25/20 Page 2 of 5




training to provide opinion testimony if the opinions are the product of reliable

methodology and if the testimony will assist, and not confuse, the jury in its understanding

of the issues and matter for determination.

        As a general matter, the policies and practices of correctional security are not

within the purview and common understanding of the average lay juror. Hence, the Court

finds that testimony which explains the policies and best practices to maintain order and

security within a correctional setting could be of assistance to the jury.

        Defendants argue that Grafton “lacks actual training and knowledge regarding the

means of force in a Louisiana penal institution.”6 The Court finds that Grafton has the

experience and education to testify about what the prison’s use of force policies mean in

general terms.

        Defendants further argue that Grafton’s opinions are unreliable because they draw

upon hearsay and disregard the Defendant officers’ side of the story. On the matter of

Grafton’s reliance on hearsay, “[I]t is axiomatic that expert opinions may be based on

facts or data of a type reasonably relied upon by experts in a particular field, even if the

sources are not admissible evidence.”7 “Thus, experts may rely on inadmissible hearsay

evidence in developing their expert opinions.”8 This, of course “does not render the

hearsay itself admissible as competent evidence. . . when an expert reasonably relies on

inadmissible information to form an opinion or inference, the underlying information is not

admissible simply because the opinion or inference is admitted.”9


6
  Rec. Doc. 32-1, p. 5.
7
  United States v. Gresham, 118 F.3d 258, 266 (5th Cir. 1997) (citing Fed. R. Evid. 703).
8
  First Nat. Bank of Louisville v. Lustig, 96 F.3d 1554, 1576 (5th Cir. 1996) (citing Moss v. Ole South Real
Estate, Inc., 933 F.2d 1300, 1309 (5th Cir. 1991)).
9
  Szymanski v. Murphy, 437 Fed.Appx. 649, 654-55 (10th Cir. 2011) (quoting Fed. R. Evid. 703 advisory
committee notes); cf. Jones v. Am. Council on Exercise, No. 15-3270, 2016 WL 6084636, at *10 (S.D. Tex.
                                   Document Number: 60883                                                 2
         Case 3:18-cv-00885-SDD-SDJ                Document 45         06/25/20 Page 3 of 5




        As for Grafton’s alleged cherry picking of facts that support his opinions, the Court

does not find the facts relied upon by Grafton inherently unreliable. There is a sharp

dispute as to the facts, but the facts relied upon by Grafton are in the record. There are

competing versions of the events. Grafton will be subject to cross examination and the

jury will ultimately determine the facts which are more likely than not.

        Finally, Defendants argue that Grafton relies on “violations of Policy and Procedure

to reach his conclusory opinions that the rights of plaintiff was violated”10 and that “a claim

based on a prison regulation violation would not be cognizable under § 1983.”11 The case

cited does not stand for the proposition cited. While the violation of policy and procedure

alone does not command the conclusion of excessive force or a constitutional violation,

there is no bright line prohibition which precludes a subject matter expert from giving an

opinion as to the conduct which violates policy and procedure.

        The Court has carefully reviewed the expert report of Mr. Grafton and finds that

some of his conclusions and opinions go to the ultimate question to be determined by the

jury or are stated as legal conclusions. Those specific portions of his proposed testimony

will be limited. Grafton will not be permitted to give opinion testimony that certain acts or

omissions violate the law or the Constitution. Grafton will not be permitted to opine as to

the ultimate conclusions of fact. Grafton will not be permitted to opine or testify to the

following matters contained in his report:12




Oct. 18, 2016) (Miller, J.) (“This is perhaps the type of evidence an expert may rely upon, but it is hearsay
and not admissible on its own.”).
10
   Rec. Doc. No. 32-1, p. 5.
11
   Id., citing Mitchell v. Thomas, No. 17-00090-JWD-EWD, 2018 WL 4572667, at *8 (M.D. La. Sep. 24,
2018).
12
   Rec. Doc. 32-2.
                                    Document Number: 60883                                                 3
          Case 3:18-cv-00885-SDD-SDJ           Document 45      06/25/20 Page 4 of 5




                “PPCT is consistent with Constitutional restrictions on use of force by law

                 enforcement”;13

                The policies and rules implicated in this case as to having been disregarded

                 are set forth below:

                 La. R.S. 15:829, which allows the Secretary of the Louisiana Department of

                 Public Safety and Corrections to enact rules and regulation governing

                 inmates and guards, provides that corporal punishment of inmates is

                 forbidden. See also, LAC 22:3309 and see Department Regulation No. c-

                 02-006 (6)(b)(c)(d).”14

                “Violation of a state statute evidences unreasonable conduct”;15

                “The Constitution, statutes, rules and regulations enacted to protect inmates

                 were disregarded”;16

                “There is little doubt that Timothy Jones was the recipient of corporal

                 punishment and excessive force”;17

                Opinions as to conduct that constitutes a “felony criminal act”;18

                Opinions that defendants’ “acts were willful and indifferent to what the law

                 required of them”;19

                Opinions regarding causation of Plaintiff’s injuries.20




13
   Rec. Doc. 32-2, p. 4.
14
   Id.
15
   Id. at p. 5.
16
   Id. at p. 6.
17
   Id.
18
   Id. at p. 7.
19
   Id.
20
   Id.
                                 Document Number: 60883                                     4
           Case 3:18-cv-00885-SDD-SDJ      Document 45     06/25/20 Page 5 of 5




III.      CONCLUSION

          For the reasons stated above, the Motion in Limine21 is hereby GRANTED in part

and DENIED in part. Lloyd Grafton’s expert testimony shall be limited as set forth above.

IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on June 25, 2020.




                                           S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




21
     Rec. Doc. No. 32.
                               Document Number: 60883                                  5
